Case 1:03-md-01570-GBD-SN Document 5369 Filed 12/16/19 Page, of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

03 MDL 1570 (GBD) (SN)
In re Terrorist Attacks on September 11,2001

ECF Case

 

 

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN) (and member case
Burlingame v. Bin Laden, et al., 02-cv-7230 (GBD)(SN))

Ashton, et al. v. Kingdom of Saudi Arabia, 17-cv-02003 (GBN)(SN)

Dickey v. Republic of Iran, et al., 18-CV-11417 (UA)

(ESS) ORDER OF PARTIAL FINAL JUDGMENTS
AGAINST IRAN ON BEHALF OF CERTAIN BURLINGAME PLAINTIFFS

Upon consideration of the evidence and arguments submitted by the Personal
Representatives of the Estates of Joseph D. Dickey, Robert D. Eaton, James J. Kelly, Timothy M.
O'Brien, Michael H. Seaman, Robert F. Sliwak, and John Wallice, Jr., regarding their wrongful
death claims (the Plaintiffs named herein are Ashton/Burlingame parties to the above-captioned
litigation), and the Judgment by Default Against the Islamic Republic of Iran entered on August
26, 2015, together with the entire record in this case, and in addition to the prior default judgment
award for compensatory damages for the pre-death conscious pain and suffering of the decedents
Joseph D. Dickey, Robert D. Eaton, James J. Kelly, Timothy M. O'Brien, Michael H. Seaman,
Robert F. Sliwak, and John Wallice, Jr., (see ECF Nos. 3226, 3229), it is hereby;

ORDERED that partial final judgment is entered on behalf of the Burlingame Plaintiffs
identified in the attached Exhibit A against the Islamic Republic of Iran; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded

economic damages as set forth in Exhibit A; and it is

   
   

 

 
Case 1:03-md-01570-GBD-SN Document 5369 Filed 12/16/19 Page 2 of 2

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded
solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest on those awards is to be calculated at the rate of
4.96 percent per annum, compounded annually for the period from September 11, 2001 until the
date of the judgment; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A may submit
a future application for punitive damages consistent with any future rulings of this Court; and it is

ORDERED that the Burlingame Plaintiffs not appearing on Exhibit A who were not
previously awarded solatium and/or economic damages may submit applications in later stages
and they will be approved on the same basis as currently approved for those Plaintiffs appearing
on Exhibit A.

Dated: New York, New York
December 16, 2019

SO ORDERED:

ec 17200 ZY 1B. Dowse

GEORGE & DANIELS
TED SYATES DISTRICT COURT JUDGE

 

 

 
 

SLNAWOdNL TVNIA TVLLUVd JO AWLNA YOd WACUO *V LIGIHXa

pjoT abed 6T/9T/ZT paid T-69€S lUaWND0G NS-GE9D-0/STO-Pw-E0:T aseD
 

 

00°OTr6ET"99$

ULI] SUIVSY S}UIUISpHE [VULY [VHA JO ATVUY 10J DANLUISIIdIY [VUOSAIG 0} JUIISPNE [vO],

 

 

 

 

 

 

 

 

 

00'000°00S°8 $ 00°000°00S‘8 $ PID uy ‘AIP
00°000°00S‘8 $ 00°000‘00S‘8 $ Prd uaa]19Z_ ‘ATPPEM
00°000°00S‘8 $ 00°000°00S‘8 $ PID uApiey ‘ATM
00°000°00S‘8 $ 00°000°00S‘8 $ PD ouuBlig ‘Aya y
. ‘ ‘ . “‘ ‘“ . ‘“ ‘“ 5 d 6k AIPM
OO OIF 6EL TES 00'O1P6E9'6I$ 00°000°00S‘*ZI $ Ud/esnodg auuvor ‘ATI

 

 

 

 

 

souls JO 9)e)Sq

 

 

00°€66°68T°EES$

uBl] jsulesy sjusuIspHe [eUuly [eae Jo AQUY 10} DAV UISaIdIY [VUOSAIg 0) JUIUISpNE [v}0],

 

 

00° £6668 TE E$

 

00°€66°689'°07$

 

00°000°00S ‘ZT $

 

Ud/esnods

 

sulonbovr ‘u0jey

 

u0jey
J1dQoY JO 23vISqy

 

 

00° EOE TZSSHS

uBl] JsUIVSY SJusUISpHe [eUly [eae Jo AQUy 10} DALVLUISaId OY [VUOSAIg 0) JUDUISpNE [ejI0],

 

 

 

 

 

 

00°000°00S°8 $ 00'000°00S'8 $ PIEYD woqezitgq “Aoyxs1q
00°000°00S°8 $ 00'000°00$'8 $ PIO IH adasor ‘AayoIg
. ‘ “ . ‘ « . 6 c osnod ou °K9 I “At AVY
00’ COE TCS 87$ 00 COE TZO OI$ 00°000'00S ZI $ Ud/ S dd] “ADSI ydasor jo 238187
SIVLOL SSO'] STUN sosewmled winiyelos diysuoneloy (SH9{{) STOqUIDIA, ayes]

 

 

 

 

A[we.y deIpouIUUy

 

 

NVdal LSNIVOV SINANOGNL TWN TVILYVd FO AMINA YOU WACAO °V LIGTHXa

vjoz abed 6T/9T/ZT Paid T-69ES }UeWND0G NS-dE9-0/STO-Pw-E0:T aseD

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°00S‘8 $ 00°000‘00S'8 $ PEO uvAy “YEAS

00°68r°8619T$ 00°68r°869°E$ 00°000‘00S‘ZI $ Uaesnodg uesng “Yeats aqon Jo 278184
00°S6S‘89L‘ESS uBly SUIVSY SyUSUIspNe [eULy [eyaeg Jo A1IQUY 10} VANLIUISIIdIY JeuossIg 0} JUOWISpPNEL [e}0],
00°000°00S°8 $ 00°000°00S'8 $ PIO pjempy “UeUIvIS

00°000°00S‘8 $ 00°000°00S‘8 $ PIED Areal “UBUIEIG

00°000‘00S°8 $ 00°000‘00$'8 $ PEO BPORYIIA ‘URUIEIS

00°S6S°897'87$ 00°S6S°89L‘ST$ 00°000°00S‘ZI $ Uad/esnodg Blvd “UBUILIS peysnA yo eS
00 OZZF86°TETS uBj] JSUIVSY sJUDUISpNe [eULy [eae Jo AU Y 10J OALVLJUISIAdOY [BUOSAIG 0} juswSpne [e10
00°000°00S'8 $ 00°000‘00S'8 $ PIED surpnboer ‘uat4g,O

00°000°00S'8 $ 00'000°00S‘8 $ PEO dUI[OPeIA “UIIIG,O

00°000°00S'8 $ 00°000‘00S'8 $ PIED uyor ‘udI4g,O

00°07 r8r°LOT$ 00 07Z'P86'P6$ 00°000‘00S‘ZI $ wWd/esnodg est] ‘WLIG.O kmouny wo esq

 

 

 

 

 

 

 

yjoe abed GT/IT/ZT Pally T-69ES JUBWNI0G NS-da9-0/STO-PW-E0:T aseD

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'SEL'ROT FSS ueay jsulesy syuowspne [eur [epnaegd jo Aayuy AOJ dAI}UUISIIGIY [BUuOS19g 0} juswspne [®}0L
00°000°00$"8 $ 00°000'00S°8 $ PED LMU, ‘INTE

00°000°00S'8 $ 00°000°00S°8 $ PEEYO UBISLYS) “OTE

00°000°00S'8 $ 00'000°00$'8 $ PID UYOr WIT PIAA

oo'see'seL'szs | oo'sec'sez‘91s | o0'000'o0s"zt $ wd/asnods wosmty OMAN | yates
00°68 4869 IPS ubA] JSUIVSy SJUDUISpNeE [eVUly [eye Jo Ayuy AJ aaAHeyuasaiday [euosaag 0} JUTWISpPNL [vI0],
00°000°00S'8 $ 00°000°00S'8 $ PINQD ]OIIN “HBAS

00°000°00S'8 $ 00'000‘00S‘8 $ PIO aay HBAS

 

 

 

 

 

 

 

 

viovabed 6T/9T/ZT pallid T-69ES JUaWNDOd NS-dED-O0ZSTO-Pw-E0:T eased
